Citation Nr: 1216105	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability rating for the service-connected allergic rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted an increased rating to 10 percent for the service-connected allergic rhinitis, effective from October 6, 2006.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim of service connection for asthma.  

The Veteran's claim of service connection for asthma was subsequently granted in a rating decision issued by the RO in October 2011.  The Veteran disagreed and asserted he was entitled to a 30 percent rating.  The RO issued a rating decision in January 2012 increasing the rating to 30 percent, informed him that this was a total grant of the benefits he had sought on appeal, and provided him with notice of his appellate rights.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2005 rating decision, the RO granted service-connected for allergic rhinitis and assigned a noncompensable rating, effective from October 29, 2004.  In the same rating decision, service connection for asthma was denied.  The Veteran submitted a timely notice of disagreement (NOD) with that determination in March 2006.  The RO issued a statement of the case (SOC) on July 27, 2006.  

In a VA Form 9, substantive appeal to the Board, dated September 22, 2006, he requested to appeal the August 2005 rating decision to the Board.  The Veteran also specifically requested to appear for a personal hearing before a Veterans Law Judge at the RO in conjunction with this appeal.  Unfortunately, the VA Form 9 was date-stamped as being received at the RO in October 2006; thus, the VA Form 9, substantive appeal to the Board was not timely received.  The Veteran was notified of this by way of a November 2006 letter and was provided with notice of his appellate rights.  However, the RO accepted the appeal as a new claim and subsequently issued a rating decision in July 2007 which increased the noncompensable disability evaluation for the service-connected allergic rhinitis to 10 percent, effective from October 6, 2006.  

The Veteran submitted a NOD with that determination in August 2007.  In a February 2008 remand, the Board noted that the Veteran had submitted the August 2007 NOD, but the RO had not yet issued an SOC; thus, the claim was remanded pursuant to 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 19.30.  See Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, a SOC was issued in August 2008, and the Veteran submitted a timely substantive appeal to the Board (VA Form 9) which was received at the RO in October 2008.  The Veteran once again specifically requested to appear for a travel board hearing before a Veterans Law Judge at the RO.  Although the Veteran provided argument as to the claim of service connection for asthma on the October 2008 VA Form 9, he did not specifically request to appeal only that issue, or specifically request a hearing for purpose of providing testimony only as to the asthma issue.  

In October 2011, the RO issued a rating decision granting service connection for asthma; but the RO never scheduled the Veteran for a travel board hearing as to the issue of an increased rating for the service-connected allergic rhinitis.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  Given that the appellant's representative has indicated the appellant's desire to appear before the Board to present testimony in support of his appeal, and the October 2008 VA Form 9 specifically includes a request for a board hearing, the case is remanded for the Veteran to be scheduled for a personal hearing, either in person, or via video conference if the Veteran so chooses.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing at the RO, or, a video conference if the Veteran so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


